     Case 2:19-cv-10059-FMO-JC Document 35 Filed 01/21/21 Page 1 of 4 Page ID #:160



1     CHRISTINE NESTOR, Fla. Bar No. 597211
      Email: nestorc@sec.gov
2
      STEPHANIE N. MOOT, Fla. Bar No. 30377
3     Email: moots@sec.gov
      ANDREW O. SCHIFF, Pa. Bar No. 43641
4
      Email: schiffa@sec.gov
5     Attorneys for Plaintiff
      Securities and Exchange Commission
6
      801 Brickell Avenue, Suite 1950
7     Miami, FL 33131
      Telephone: (305) 982-6300
8
      Facsimile: (305) 516-4154
9
      LOCAL COUNSEL
10
      DONALD W. SEARLES, Cal. Bar No. 135705
11    Email: searlesd@sec.gov
      Securities and Exchange Commission
12
      444 S. Flower Street, Suite 900
13    Los Angeles, CA 90071
      Telephone: (323) 965-3398
14
      Facsimile: (213) 443-1904
15
                            UNITED STATES DISTRICT COURT
16
                           CENTRAL DISTRICT OF CALIFORNIA
17
                                                   CV 19-10059 FMO (JCx)
18
      SECURITIES AND EXCHANGE
19    COMMISSION,                                  FINAL JUDGMENT AS TO
                      Plaintiff,                   DEFENDANT MGM HOME
20
                                                   REMODELING LLC F/K/A BP
21                                                 FINANCIALS, LLC D/B/A BP
            vs.                                    FINANCIAL & TAX DESIGN
22
                                                   GROUP
23    BRETT PITTSENBARGAR, et al.
24
                    Defendants.
25
26
           This cause comes before the Court upon the Unopposed Motion by Plaintiff
27
      Securities and Exchange Commission for Entry of Final Judgments against Defendants
28

                                           Page 1 of 4
     Case 2:19-cv-10059-FMO-JC Document 35 Filed 01/21/21 Page 2 of 4 Page ID #:161



1     Brett Pittsenbargar and MGM Home Remodeling LLC f/k/a BP Financials, LLC d/b/a BP
2     Financial & Tax Design Group (“Motion”). By the Consent attached hereto, and without
3     admitting or denying the allegations of the Complaint (except as to subject matter and
4     personal jurisdiction, which are admitted), MGM Home Remodeling LLC f/k/a BP
5     Financials, LLC d/b/a BP Financial & Tax Design Group (“BP Financials,” or
6     “Defendant”) has: entered a general appearance; consented to entry of this Final Judgment;
7     waived findings of fact and conclusions of law; and waived any right to appeal from this
8     Final Judgment. The Court finds that good cause exists for entry of the Final Judgment.
9     Accordingly, the Commission’s Motion is GRANTED. The Court further orders as
10    follows:
11                                                 I.
12                   DISGORGEMENT AND PREJUDGMENT INTEREST
13          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
14    BP Financials is liable for disgorgement of $196,893.36, representing net profits gained as
15    a result of the conduct alleged in the Complaint, together with prejudgment interest thereon
16    in the amount of $37,387.32, for a total of $234,280.68, all jointly and severally with
17    Defendant Brett Pittsenbargar.      Defendant shall satisfy this obligation by paying
18    $234,280.68 to the Securities and Exchange Commission within 30 days after entry of this
19    Final Judgment.
20          Defendant may transmit payment electronically to the Commission, which will
21    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
22    made directly from a bank account via Pay.gov through the SEC website at
23    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
24    bank cashier’s check, or United States postal money order payable to the Securities and
25    Exchange Commission, which shall be delivered or mailed to
26          Enterprise Services Center
27          Accounts Receivable Branch
28          6500 South MacArthur Boulevard

                                               Page 2 of 4
     Case 2:19-cv-10059-FMO-JC Document 35 Filed 01/21/21 Page 3 of 4 Page ID #:162



1           Oklahoma City, OK 73169
2     and shall be accompanied by a letter identifying the case title, civil action number, and
3     name of this Court; BP Financials as a defendant in this action; and specifying that payment
4     is made pursuant to this Final Judgment.
5           Defendant shall simultaneously transmit photocopies of evidence of payment and
6     case identifying information to the Commission’s counsel in this action. By making this
7     payment, Defendant relinquishes all legal and equitable right, title, and interest in such
8     funds and no part of the funds shall be returned to Defendant.
9           The Commission shall hold the funds (collectively, the “Fund”) until further order
10    of this Court. The SEC may propose a plan to distribute the Fund subject to the Court’s
11    approval, and the Court shall retain jurisdiction over the administration of any distribution
12    of the Fund.
13          The Commission may enforce the Court’s judgment for disgorgement and
14    prejudgment interest by using all collection procedures authorized by law, including, but
15    not limited to, moving for civil contempt at any time after 30 days following entry of this
16    Final Judgment. Defendant shall pay post judgment interest on any amounts due after 30
17    days of entry of this Final Judgment pursuant to 28 U.S.C. § 1961.
18                                                  II.
19                              INCORPORATION OF CONSENT
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent
21    is incorporated herein with the same force and effect as if fully set forth herein, and that
22    BP Financials shall comply with all of the undertakings and agreements set forth therein.
23                                                  III.
24                               RETENTION OF JURISDICTION
25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
26    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
27    Judgment.
28

                                                 Page 3 of 4
     Case 2:19-cv-10059-FMO-JC Document 35 Filed 01/21/21 Page 4 of 4 Page ID #:163



1
2                                                IV.
3                                RULE 54(b) CERTIFICATION
4           There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of
5     Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without
6     further notice.
7
8           IT IS SO ORDERED, this 21st day of January, 2021.
9
10
                                            ______________/s/______________________
11                                          FERNANDO M. OLGUIN
                                            UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 4 of 4
